ORDER

PER CURIAM.
Tshiswaka B. Kayembe (hereinafter, “Husband”) appeals the trial court’s judgment dissolving his eighteen year marriage to Marianne M.B. Kayembe (hereinafter, ‘Wife”). Husband claims that the trial court erred in its valuation of his medical practice, awarding Wife $5,000.00 monthly maintenance, imputing his income, and its unequal division of marital property due to his marital misconduct.
*840We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).